DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission dated 21 February 2022 has been received and made of record.  Claims 1-4 have been amended.  Applicant's amendments to the claims have overcome each and every U.S.C. 112(b) and 112(d) rejection previously set forth in the Non-Final Office Action mailed 24 November 2021.

Allowable Subject Matter
Claims 1-4 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose, suggest, or teach claim 1 in particular, a cloud application determines a sample rate of the recorded media file, if the sample rate is not 48kHz then said cloud application resamples the recorded media file to 48kHz and then if the recorded media file is a stereo media file said cloud application sums the recorded media file to a first mono media file else if the recorded media file is the mono media file said application saves the recorded media file as the first mono media file, in order and in combination with other elements recited in the claims.
As the closest prior art, Krueger shows a server receiving an audio/media file from a remote server, (Column 8, lines 54-62) buffering or queueing the audio file for processing, (Column 7, lines 1-5) .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE H JAHNIGE whose telephone number is (571)272-8450. The examiner can normally be reached 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on (571) 272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/CAROLINE H JAHNIGE/Primary Examiner, Art Unit 2451